DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, recites “determine whether weight of the vehicle satisfies a criterion” in lines 6-7 and “determining that the weight of the vehicle satisfies the criterion” in lines 11-12 are unclear because there is no condition and timing disclose in operation in the claimed invention, therefore, “ “determine whether weight of the vehicle satisfies a criterion” and  “determining that the weight of the vehicle satisfies the criterion” is unclear.
 	With respect to claims 15 and 16, the same problem occurs in determining whether weight of the vehicle satisfies a criterion and determining that the weight of the vehicle satisfies the criterion as indicated in the claim 1 above.
 	Dependent claims 2-13 are rejected based on the rejection of the base claim.

Allowable Subject Matter
Claims 1, 15 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	 The reasons for indicating allowable subject matter is not provided at this time because in considered of the combination of the claimed invention, the interrelationship performance operation in the claimed invention relates to the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seko et al (US 4565997) discloses warning device for a vehicle. 
Lee et  al (US 8290718) discloses bridge monitoring and safety evaluation method using a vibration technique.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865